Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed pursuant to Rule 424(b)(2) Registration Statement No. 333-132747 CALCULATION OF REGISTRATION FEE Maximum Aggregate Amount of Title of Each Class of Securities Offered Offering Price Registration Fee (1) Performance Securities with Partial Protection $14,328,050 $439.87 Calculated in accordance with Rule 457(r) of the Securities Act of 1933. PROSPECTUS SUPPLEMENT (To Prospectus dated March 27, 2006) Performance Securities with Partial Protection UBS AG $14,328,050 Securities linked to an International Index Basket due August 31, 2010 Issuer (Booking Branch): UBS AG (Jersey Branch) Term; Maturity Date: 3 years; August 31, 2010 No Interest Payments: We will not pay you interest or dividends during the term of the Securities. Index Basket: The Index Basket (the Basket) will be composed of six indices (the Basket Indices). The Basket Indices and their weightings in the Basket are as follows: Basket Indices Weight Dow Jones EURO STOXX 50 Index ® (EURO STOXX Index) 35% FTSE TM Index (FTSE 100 Index) 25% Nikkei ® Index (Nikkei Index) 25% Swiss Market Index (SMI Index) 5% S&P/ASX 200 ® Index (S&P/ASX 200 Index) 5% MSCI ® Emerging Markets Index SM (MSCI-EM Index) 5% Participation Rate: 110% Payment at Maturity: At maturity, you will receive a cash payment per $10 principal amount of the Securities based on the Basket Return  If the Basket Return is positive, you will receive your principal plus an additional payment equal to your principal x the Participation Rate x the Basket Return.  If the Basket Return is between 0% and 20%, you will receive $10 (your initial invested principal).  If the Basket Return is less than 20%, you will lose 1% (or fraction thereof) of your principal for each 1% (or fraction thereof) that the Basket Return is below 20%. Accordingly, if the Basket has declined by more than 20% over the term of the Securities, you may lose up to 80% of your principal at maturity. See Specific Terms of the SecuritiesPayment at Maturity beginning on page S-41. Basket Return: Basket Ending Level  Basket Starting Level Basket Starting Level Basket Starting Level: 100 Basket Ending Level: The Basket Ending Level will be calculated as follows: 100 x (1 + (35% of the EURO STOXX Index Return + 25% of the FTSE 100 Index Return + 25% of the Nikkei Index Return + 5% of the SMI Index Return + 5% of the S&P/ASX 200 Index Return + 5% of the MSCI-EM Index Return)). The Basket Return may be negative and, as a result, you may lose up to 80% of your investment. No Listing: The Securities will not be listed or displayed on any securities exchange or any electronic communications network. CUSIP Number: 902619543 ISIN Number: US9026195431 To help investors identify appropriate structured investment products (Structured Products), UBS organizes its Structured Products into four categories: Protection Strategies, Optimization Strategies,
